DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
The abstract of the disclosure is objected to because:
Phrases that can be implied, such as “The present application refers to” (see line 1) should not be present therein.
Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to because:
Figure 1 should be labeled “Prior Art”; 
Reference characters 150 (see paragraph 0031, line 9), 100 (see paragraph 0038, line 1) and 313 (see paragraph 0031, line 10 and 0056, line 3; note the objection to the specification regarding reference character 313 below) are not present in any of the drawings; and
In Figure 4, reference character 130 does not appear to be directed to the upper body (see paragraph 0056, line 1).
            Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Reference character 313 is used to denote both the “rib” (see paragraph 0031, line 10) and the “upper cover portion” (see paragraph 0056, lines 2-3).  
Appropriate correction is required.

Claim Objections
Claim 5 is objected to because of the following informalities:  
In regard to claim 5, on line 2, “lowering” should be “lowered”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salciarini et al. (U.S. Patent 7,841,794, hereinafter Salciarini).
In regard to claim 1, Salciarini discloses a cosmetic container comprising a main body 12, 14 for providing a space for holding materials and a knob member 13 arranged on one side of the main body and used for raising or lowering the materials (see the paragraph bridging columns 6 and 7) wherein the knob member 13 is capable of raising and lowering (see Figures 6 and 7 wherein the knob member 13 is in a lowered position and Figure 8 wherein the knob member 13 is in a raised position).
In regard to claim 2, the main body 12, 14 comprises a lower body 14 for holding the materials and an upper body 12 arranged to be capable of combining with the lower body 14.
In regard to claim 3, the knob member 13 is arranged on one side of the lower body 14.
In regard to claim 4, the materials are configured to be raised or lowered by rotation of the knob member (see the paragraph bridging columns 6 and 7) and rotation of the knob member is fixed when the knob is lowered (see Figure 6).
In regard to claim 5, when the knob member 13 is lowered (as seen in Figure 6) the knob member is held inside the main body so as not to protrude to outside of the main body.
In regard to claim 6, the main body 12, 14 has a “streamlined” cross section.
In regard to claim 8, the knob member 13 is configured to change from a raising state to a lowering state or from a lowering state to a raising state by one pressurization (see column 8, lines 8-16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Salciarini.
Although the Salciarini reference does not disclose an “instructor” on the main body for indicating to a user which directions of movement raises and lowers the materials, the examiner takes official notice that such rotary knob devices commonly include directional indicia in order to enable a user to determine which direction the knob should be rotated for a given operation.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that Salciarini device can include such indicia (i.e., an “instructor”) thereon in order to enable a user to determine which direction the knob should be rotated to raise or lower the material.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Salciarini in view of KR 101931509 (as cited by the Applicant, hereinafter ‘509).
In regard to claim 7, although the main body of the container in the Salciarini reference is not shaped as claimed, attention is directed to the ‘509 reference, which discloses an analogous cosmetic container wherein the main body is shaped as claimed (see Figures 2-4) in order to enable the cosmetic to be more effectively applied.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the main body of the Salciarini container can be designed to have such shape in order to enable the cosmetic to be more effectively applied.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Salciarini in view of Houston (U.S. Patent 8,221,014).
In regard to claim 10, although the upper body 12 in the Salciarini device does not include a detachable powder puff portion, attention is directed to the Houston reference, which discloses another cosmetic container wherein a detachable “powder puff portion” 24 is attached to the upper body in order to enable a user to have easy access to an applicator if needed.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the Salciarini device can include such detachable “powder puff portion” on the upper body thereof in order to enable a user to have easy access to an applicator if needed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The McDaniel et al. and McKnight references are cited as being directed to the state of the art as teachings of other cosmetic containers having mechanisms thereon for preventing the rotation of the knob which raises and lowers the material being applied.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DJW
5/10/22

/DAVID J WALCZAK/Primary Examiner, Art Unit 3754